ORDER

PER CURIAM:
D.J. appeals the judgment of the juvenile court finding that he committed the delinquent act of statutory sodomy in the first degree in violation of section 566.062, RSMo Cum. Supp 2013. He contends that juvenile court erred in finding sufficient evidence to establish beyond a reasonable doubt that he committed the alleged act for the purpose of arousing or gratifying his sexual desire. Because a published opinion would have no precedential value, ■ a memorandum has been provided to the parties.
The judgment is affirmed. Rule 84.16(b).